 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     LOCALS 302 AND 612 OF THE                          Case No.: 2:20-cv-00960-RSM
10
     INTERNATIONAL UNION OF
     OPERATING ENGINEERS
11
     CONSTRUCTION INDUSTRY HEALTH
     AND SECURITY FUND; ET AL.,                         ORDER OF DEFAULT JUDGMENT
12
                                                        AND JUDGMENT SUMMARY
                                Plaintiffs,             AGAINST DEFENDANT, RECLAIM
13
                    v.                                  COMPANY LLC
14
     RECLAIM COMPANY LLC, a Washington
     limited liability company,
15
                                Defendant.
16

17

18          THIS MATTER having come before the Court upon the Plaintiffs’ Motion for Entry of

19   Default Judgment, by and through their counsel of record, David L. Sieck of Turner, Stoeve &

20   Gagliardi, P.S., and this Court having reviewed the records and files herewith and the supporting

21   declarations of Adam Keck and David L. Sieck submitted by Plaintiffs’ counsel, this Court

22   having found from the records filed by the Plaintiffs that service was made upon Defendant as

23
      ORDER OF DEFAULT AGAINST DEFENDANT,
      RECLAIM COMPANY LLC- 1
 1   required; the action is properly within the Jurisdiction of the Court and venue is proper;

 2   Defendant failed to answer or appear in this action; this Court having entered an Order of Default

 3   on January 21, 2021 (Dkt. #11) against Defendant; and the Court having found good cause, it is

 4   hereby

 5            ORDERED, ADJUDGED AND DECREED that judgment is entered in favor of

 6   Plaintiffs and against Defendant Reclaim Company LLC for the following amounts:

 7            Contributions:                                      $ 4,419.96
              Liquidated Damages:                                 $ 538.36
 8            Prejudgment Interest through April 28, 2021:        $ 681.52
              Attorneys’ Fees:                                    $ 1,662.50
 9
              TOTAL SUM DUE:                                      $ 7,302.35
10

11   The above judgment shall accrue interest at the rate of 12% per annum from the date of entry of

12   the Judgment until paid in full, in accordance with the Plaintiffs’ Trust Agreements.

13            The Clerk is directed to close the case.

14            Plaintiffs also request costs in the amount of $453.00. Dkt. #13-1 at 2. Pursuant to Fed.

15   R. Civ. P. 54(d) and LCR 54(d), Plaintiffs are DIRECTED to file a bill of costs for consideration

16   by the Clerk of Court within twenty-one (21) days from the date of this Order.

17
              Entered this 24th day of June, 2021.
18

19

20

21
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
22

23
      ORDER OF DEFAULT AGAINST DEFENDANT,
      RECLAIM COMPANY LLC- 2
